DETAILED ACTION
The Examiner acknowledges Claims 1, 13, 19 and 30 have been amended and Claims 1-5, 13, 17-18 remain withdrawn.
Response to Arguments
Applicant’s arguments and amendments with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of Claim 30 has been withdrawn. 
Applicant’s arguments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 19, 31 and 32 have been withdrawn.
Regarding claim 19, the Examiner thanks the Applicant for citing Paragraph 0023 of the published application to show that the 40 degrees is the mean temperature between the hot and the cold plates.
Regarding claim 31, the Examiner thanks the Applicant for pointing out Figure 1 supports an R-value greater than or equal to 6.0 at 30 degrees. However, the R-value is only greater than 6.0 at 30 degrees as the 50 % isopentane line is above the 6.0 demarcation.
Regarding claim 32, the Examiner thanks the Applicant for pointing out Figure 1 supports the core maintains an insulative R-value within 0.25 R/inch between an inflection point temperature and 40 degrees.
Applicant’s arguments and amendments with respect to the Prior Art rejections have been fully considered and are persuasive.  The Prior Art rejections have been withdrawn. 
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not set forth the inflection point is greater than or equal to 6.3. Looking at Figure 1 for a 50% isopentane mixture, the R-value is never equal to 6.3, only greater.
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Figure 1 shows an R-value greater than 6.0 at 30 degrees for isopentane, not greater than or equal to.
Double Patenting
Claims 19-20, 22 and 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-12 of U.S. Patent No. 10,829,939. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 19 is the subcombination of Claim 1 wherein Claim 1 is ABsp and Claim 19 is Bsp.
Claim 20 is the subcombination of Claim 13 wherein Claim 13 is ABsp and Claim 19 is Bsp furthermore where Claim 20 is the same as Claim 15.
Claim 22 is the same as Claim 7.
Claim 24 is the same as Claim 3.
Claim 25 is the same as Claim 4.
Claim 26 is the same as Claim 5.
Claim 27 is the same as Claim 6.
Claim 28 is the same as Claim 9.
Claim 29 is the same as Claim 10.
Claim 30 is the same as Claim 2.
Claim 31 is the same as Claim 11.
Claim 32 is the same as Claim 12.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,829,939 in view of US Patent # 9,528,269 to Nandi. Claim 21 requires a density from 1.5 to 2.5 pcf but Claim 9 recites a density of from 2.0 to about 4.0 pcf. However, Nandi discloses a polyisocyanurate core having a density of between about 1.5 and 2.5 pcf (Column 2, Lines 9-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the density of the core between about 1.5 and 2.5 pcf depending on the usage of the foam board such as insulation, a roof covering or a wall covering (Column 6, Lines 57-63).
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,829,939 in view of US Patent Application Publication # 2002/0022674 to Singh. Claim 23 requires the mixture to be at least 90% isopentane but Claim 1 recites at least 50% isopentane and Claim 2 recites at least 75% isopentane. However, Singh teaches that the mixture is at least 90% isopentane (Paragraph 0060). It would have been obvious to one or ordinary skill in the art to have at least 90% isopentane because the blowing agent is commercially available as Borger Isopentane from Philips Petroleum Company and it would have been obvious to use and have a reasonable expectation of success.
Allowable Subject Matter
Claims 19-32 would be allowed once the Double Patenting rejections and 112 rejections are overcome.
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious a foam board having an inflection point having an insulative R-value greater than 6.3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635